40 A.3d 1038 (2012)
425 Md. 343
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Willie James MAHONE, Respondent.
Misc. Docket AG No. 45, September Term, 2011.
Court of Appeals of Maryland.
March 26, 2012.

ORDER
The parties herein have jointly petitioned this Court to reprimand the Respondent pursuant to Maryland Rule 16-772. Upon review of said Joint Petition and for the reasons set forth therein, it is this 26th day of March, 2012,
ORDERED, that the Respondent, Willie James Mahone, be, and he is hereby, reprimanded for misconduct in violation of Rules 1.1, 1.15(a), 1.15(d), 1.15(e), and 8.4(d) of the Maryland Rules of Professional Conduct.